TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00085-CV



   City of San Antonio, Acting By and Through the San Antonio Water System, Appellant

                                                   v.

         Lower Colorado River Authority; Rebecca A. Klein; Michael G. McHenry;
        Linda C. Raun; Tom Martine; Steve K. Balas; Lori A. Berger; Ida A. Carter;
 John C. Dickerson, III; Vernon E. “Buddy” Schrader; W.F. “Woody” McCasland; Franklin
  Scott Spears, Jr.;Timothy T. Timmerman; Kathleen Hartnett White; and Richard “Dick”
                                     White, Appellees


      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
      NO. D-1-GN-09-002760, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                              MEMORANDUM OPINION


               The parties have filed an unopposed joint motion to dismiss the appeal, explaining that

they have settled their dispute. We withdraw our original judgment, dated July 29, 2011, substituting

this one in its place, grant the joint motion, set aside the trial court’s judgment without regard to the

merits, and remand the cause to the trial court for rendition of a final judgment in accordance with the

parties’ agreement. See Tex. R. App. P. 42.1(a). We dismiss appellees’ pending motion for rehearing.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Vacated and Remanded

Filed: December 16, 2011